In a proceeding to settle an account of the executor of the estáte of a deceased successor trustee, the appeals are from a supplemental decree of the Surrogate’s Court, Nassau County, dated February 5, 1975. Supplemental decree affirmed, with $20 costs and disbursements to respondent Hutaff jointly against appellants appearing separately and filing separate briefs, on the opinion of the Surrogate dated December 10, 1974, and rendered on the motion to dismiss the answer of appellants Shline, Miller and Kingsburg. Martuscello, Acting P. J., Latham, Margett, Brennan and Shapiro, JJ., concur.